Vincent A. Lupiano, J.
The court by interim decision dated February 17, 1959 (16 Mise 2d 150) overruled the technical objection to the service of plaintiff’s cross motion and afforded the defendant time within which to submit opposing affidavits on the merits. This the defendant has failed to do. Accordingly, disposition of the cross motion is held in abeyance pending the report of the Official Referee, who is designated' to hear the proof of the parties and report with his recommendations as to the plaintiff’s needs and the defendant’s assets, income and ability to pay in respect to items 1 and 3 of the plaintiff’s cross motion and as to whether Unusual circumstances exist which would require the defendant to support his child beyond the period of emancipation; and if any, their extent and need, together with the financial ability of the defendant to make such support payments. Further disposition of the relief requested in the cross motions is held in abeyance pending the Referee’s report.